Proceeding pursuant to article 78 of the CPLR to review respondent’s determination, dated December 27, 1972, which (1) suspended petitioner’s off-premises liquor license for 30 days, 20 days of which were deferred, and (2) made demand for payment on petitioner’s surety bond of $1,000, on the ground that petitioner had advertised and sold liquor at a price less than cost in violation of subdivision 2 of section 101-bb of the Alcoholic Beverage Control Law. Determination modified, on the law, by annulling the suspension and reducing the bond demand to $500. As so modified, determination confirmed, with costs to petitioner. In our opinion, the punishment imposed was excessive to the extent indicated herein. Martuscello, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.